Exhibit 10.13

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT, dated April 15, 2015 (this “Agreement”), by and among the
sellers listed on Schedule I hereto, as sellers (collectively, the “Sellers” and
each, a “Seller”), and Virtu Financial, Inc., a Delaware corporation, as
purchaser (the “Purchaser”).

 

WHEREAS, the Board of Directors of the Purchaser (the “Board”) has determined to
effect an underwritten initial public offering (the “IPO”) of the Purchaser’s
Class A common stock, par value $0.00001 per share (the “Class A Common Stock”);

 

WHEREAS, in connection with the consummation of the IPO, each Seller (in the
case of Virtu Employee Holdco LLC, a Delaware limited liability company
(“Employee Holdco”), on behalf of certain of its members (the “Selling Employee
Holdco Members”)) wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from each Seller, the number of non-voting common interest units
(“Virtu Financial Units”) of Virtu Financial LLC, a Delaware limited liability
company, and shares of the Purchaser’s Class C common stock, par value $0.00001
per share (the “Class C Common Stock”), set forth opposite such Seller’s name on
Schedule I hereto; and

 

WHEREAS, pursuant to the Redemption Agreement (the “Redemption Agreement”)
entered into by Employee Holdco, and the Selling Employee Holdco Members,
Employee Holdco shall distribute the proceeds it receives in its capacity as a
Seller under this Agreement to such Selling Employee Holdco Members.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement, and
unless the context requires a different meaning, the following terms shall have
the meanings set forth below:

 

“Additional Closing” means each closing of the purchase of Additional Purchased
Paired Interests.

 

“Additional Closing Sellers” means the Sellers listed as “Additional Closing
Sellers” on Schedule I hereto.

 

“Additional IPO Closing” means any additional closing of the sale of Class A
Common Stock in the IPO pursuant to the exercise of the underwriters’
over-allotment option, which closing may occur on the same date and time as the
IPO Closing.

 

--------------------------------------------------------------------------------


 

“Additional Purchased Paired Interests” means the number of Paired Interests to
be sold by any Additional Closing Seller at an Additional Closing set forth
opposite such Additional Closing Seller’s name under the column entitled
“Initial Purchased Paired Interests” on Schedule I hereto.

 

“Closings” means the Additional Closing together with the Initial Closing.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Discounted Price” means (i) the IPO Price less (ii) the Per Share Underwriting
Discount.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Initial Closing” means the closing of the purchase of the Initial Purchased
Paired Interests.

 

“Initial Closing Sellers” means the Sellers listed as “Initial Closing Sellers”
on Schedule I hereto.

 

“Initial Purchased Paired Interests” means the number of Paired Interests set
forth opposite such Seller’s name under the column entitled “Initial Purchased
Paired Interests” on Schedule I hereto.

 

“IPO Closing” means the initial closing of the sale of Class A Common Stock in
the IPO.

 

“IPO Price” means the per share public offering price for the Class A Common
Stock.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or other security interest of any kind or
nature whatsoever.

 

“Paired Interest” or “Paired Interests” means one or more Virtu Financial Units
together with an equal number of shares of Class C Common Stock.

 

“Per Share Underwriting Discount” means the underwriting discount per share paid
to the underwriters in the IPO.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

ARTICLE 2

 

PURCHASE AND SALE OF PAIRED INTERESTS

 

2.1                               Purchase and Sale.

 

(a)                                 Subject to the terms herein set forth, at
the Initial Closing (as defined herein), (i) each Initial Closing Seller (in the
case of Employee Holdco, on behalf of each Selling Employee Holdco Member)
agrees (severally and not jointly) to sell, convey, assign and transfer to the
Purchaser the Initial Purchased Paired Interests, and the Purchaser agrees to
purchase such Initial Purchased Paired Interests from such Initial Closing
Seller for a purchase price equal to the IPO Price per Initial Purchased Paired
Interest and (ii) each Initial Closing Seller (in the case of Employee Holdco,
on behalf of each Selling Employee Holdco Member) shall be responsible for the
Per Share Underwriting Discount with respect to each Initial Purchased Paired
Interest sold, conveyed, assigned and transferred by such Initial Closing
Seller.  For administrative convenience, the net amount per Initial Purchased
Paired Interest paid to such Initial Closing Seller by the Purchaser shall be
the Discounted Price.

 

(b)                                 Subject to the terms herein set forth, at
each Additional Closing (as defined herein), (i) each Additional Closing Seller
agrees (severally and not jointly) to sell, convey, assign and transfer to the
Purchaser the Additional Purchased Paired Interests, and the Purchaser agrees to
purchase such Additional Purchased Paired Interests from such Seller for a
purchase price equal to the IPO Price per Additional Purchased Paired Interest
and (ii) each Additional Closing Seller shall be responsible for the Per Share
Underwriting Discount with respect to each Additional Purchased Paired Interest
sold, conveyed, assigned and transferred by such Additional Closing Seller.  For
administrative convenience, the net amount per Additional Purchased Paired
Interest paid to such Additional Closing Seller by the Purchaser shall be the
Discounted Price.

 

2.2                               Closing.

 

(a)                                 The Initial Closing shall occur at the
offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York, 10019 immediately following the IPO Closing.

 

(b)                                 Each Additional Closing shall occur at the
offices of Paul, Weiss, Rifkind, Wharton and Garrison LLP, 1285 Avenue of the
Americas, New York, New York, 10019 immediately after the related Additional IPO
Closing.

 

(c)                                  At each Closing, (i) the Purchaser shall
deliver to each Seller the Discounted Price for each Initial Purchased Paired
Interest or Additional Purchased Paired Interest, as applicable, being purchased
by the Purchaser from such Seller as set forth in Section 2.1, by wire transfer
of immediately available funds to a

 

3

--------------------------------------------------------------------------------


 

bank account designated in writing by such Seller and (ii) each Seller shall
deliver to the Purchaser (A) a duly endorsed instrument of assignment with
respect to the Virtu Financial Units included in the Initial Purchased Paired
Interests or the Additional Purchased Paired Interests being sold at such
Closing in substantially the form attached hereto as Exhibit A (a “Virtu
Financial Unit Assignment Agreement”) and (B) the number of shares of Class C
Common Stock, included in the Initial Purchased Paired Interests or the
Additional Purchased Paired Interests being sold at such Closing in book entry
or certificated form, as applicable.

 

2.3                               Conditions to Closing.

 

(a)                                 The obligations of the Purchaser and each
Seller to be performed at any Closing shall be conditioned upon the simultaneous
or prior completion of the IPO Closing or the applicable Additional IPO Closing.

 

(b)                                 The obligations of the Purchaser to be
performed at any Closing shall be subject to the condition that the
representations and warranties set forth in Article 3 shall be true and correct
as of such Closing as if then made.

 

(c)                                  The obligations of each Seller to be
performed at any Closing shall be subject to the condition that the
representations and warranties of Purchaser set forth in Article 4 shall be true
and correct as of such Closing as if then made.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each of the Sellers represents, warrants, and agrees, severally with respect to
itself only, as of the date hereof as follows:

 

3.1                               Capacity; Authority; Execution and Delivery;
Enforceability.  To the extent that such Seller is an individual, such Seller
has the legal capacity to execute and deliver this Agreement and to consummate
the transactions contemplated hereby.  To the extent that such Seller is an
entity, such Seller has the full power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby. 
To the that extent such Seller is an entity, the execution and delivery by such
Seller of this Agreement and the consummation by such Seller of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Seller and no other proceedings on the part of such Seller are
necessary to approve this Agreement and to consummate the transactions
contemplated hereby. Such Seller has duly executed and delivered this Agreement
(and will duly execute and deliver any Virtu Financial Unit Assignment
Agreement), and, assuming due execution and delivery by the Purchaser, each such
agreement constitutes or will constitute the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or

 

4

--------------------------------------------------------------------------------


 

similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

3.2                               Title.  Such Seller owns beneficially and of
record and has full power and authority to convey, free and clear of any Liens,
the Virtu Financial Units and shares of Class C Common Stock included in the
Initial Purchased Paired Interests or Additional Purchased Paired Interests, as
applicable, set forth opposite its name on Schedule I hereto (subject to any
transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various states of the United
States).  Assuming the Purchaser has the requisite power and authority to be the
lawful owner of the Virtu Financial Units and shares of Class C Common Stock,
upon such Seller’s receipt of the applicable purchase price and the transfer of
the Initial Purchased Paired Interests or Additional Purchased Paired Interests
at the Initial Closing or any Additional Closing, as applicable, good, valid and
marketable title to the Virtu Financial Units and shares of Class C Common Stock
included in the Initial Purchased Paired Interests or any Additional Purchased
Paired Interests, as applicable, will pass to the Purchaser, free and clear of
any Liens.

 

3.3                               No Conflicts.  Neither the execution nor the
delivery of this Agreement (and any Virtu Financial Unit Assignment Agreement)
nor the consummation of the transactions contemplated hereby will (i) result in
any breach of or constitute a default under any term of any material agreement,
mortgage, indenture, license, permit, lease, or other instrument, or
(ii) conflict with or result in a violation of any judgment, decree, order, law,
or regulation by which such Seller is bound.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser makes the following representations and warranties for the benefit
of the Sellers as of the date hereof:

 

4.1                               Organization, Standing and Power.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.

 

4.2                               Authority; Execution and Delivery;
Enforceability.  The Purchaser has the full power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by the Purchaser of this
Agreement and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Purchaser and no other proceedings on the part of the Purchaser are necessary to
approve this Agreement and to consummate the transactions contemplated hereby. 
The Purchaser has duly executed and delivered this Agreement, and, assuming due
execution and delivery by the Sellers, this Agreement constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization,

 

5

--------------------------------------------------------------------------------


 

fraudulent conveyance or transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.3                               No Conflicts.  Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any breach of or constitute a default under any term
of any material agreement, mortgage, indenture, license, permit, lease, or other
instrument or (ii) conflict with or result in a violation of any judgment,
decree, order, law or regulation by which the Purchaser is bound.

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1                               Notices.  All notices or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telecopied or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally,
telecopied or sent by certified, registered or express mail, as follows:

 

(a)                                 If to a Seller, at the address specified for
such Seller on the member schedule of Virtu Financial or to such other address
as such Seller may hereafter specify to the Purchaser for the purpose by notice:

 

(b)                                 If to the Purchaser, to:

 

Virtu Financial, Inc.

900 Third Avenue

New York, NY 10022-1010

Telephone:  (212) 418-0100

Facsimile: (212) 418 0100

Attention:  General Counsel

 

With a copy to (which shall not constitute actual or constructive notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone:  (212) 373-3000

Facsimile:  (212) 757-3990

Attention:  John C. Kennedy, Esq.

 

Any party may by notice given in accordance with this Section 5.1 designate
another address or person for receipt of notices hereunder.

 

6

--------------------------------------------------------------------------------


 

5.2                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto.  No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.  No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto.

 

5.3                               Amendment and Waiver.

 

(a)                                 No failure or delay on the part of the
Sellers or the Purchaser in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Sellers or the Purchaser at law, in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement and any waiver of any provision of this
Agreement shall be effective only if it is made or given in writing and signed
by the Sellers and the Purchaser.

 

5.4                               Counterparts.  This Agreement may be executed
in any number of counterparts and in separate counterparts, all of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Facsimile signatures or signatures
received as a .pdf attachment to electronic mail shall be treated as original
signatures for all purposes of this Agreement.  This Agreement shall become
effective when, and only when, each party hereto shall have received a
counterpart signed by all of the other parties hereto.

 

5.5                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

5.6                               Governing Law.  This agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this agreement or the transactions contemplated hereby shall be brought in the
Delaware chancery court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

 

7

--------------------------------------------------------------------------------


 

5.7                               Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

5.8                               Entire Agreement.  This Agreement, together
with the schedules and exhibits hereto, are intended by the parties as a final
expression of their agreement and are intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

5.9                               Further Assurances.  Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its sole member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

 

SLP VIRTU INVESTORS, LLC

 

 

 

By: Silver Lake Partners III DE (AIV III), L.P., its managing member

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Michael Gould

 

Name:

Michael Gould

 

Title:

Trustee

 

 

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Peter Kovac

 

Name:

Peter Kovac

 

Title:

Trustee

 

 

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

/s/ Charles Willhoit

 

Name:

Charles Willhoit

 

Title:

Manager

 

 

 

 

 

 

TURFE LIVING TRUST

 

 

 

 

 

/s/ Robert T. Turfe

 

Name:

Robert T. Turfe

 

Title:

Authorized Person

 

 

 

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

Name:

Jeffrey L. Schiciano

 

Title:

Authorized Person

 

 

 

 

 

 

/s/ Ken Schiciano

 

Ken Schiciano

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

 

/s/ Graham Free

 

Graham Free

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Initial Purchased Paired Interests.

 

Name of Initial Closing Sellers

 

Initial
Purchased
Paired
Interests

 

Gould 2015 Charitable Remainder Trust

 

249,050

 

Graham Free

 

1,944,444

 

Kelly Kovac 2015 Charitable Remainder Trust

 

298,861

 

Ken Schiciano

 

124,525

 

Robert T. Turfe, as Co-Trustee of the Turfe Living Trust

 

498,101

 

Schiciano Family Limited Partnership

 

124,525

 

Silver Lake Technology Associates III L.P.

 

610,000

 

SLP Virtu Investors LLC

 

4,252,609

 

Sutter Street Asset Management, LLC - Virtu Investment

 

2,160,909

 

Virtu Employee Holdco LLC

 

1,395,644

 

 

--------------------------------------------------------------------------------


 

Additional Purchased Paired Interests.

 

Name of Additional Closing Sellers

 

Additional
Purchased Paired
Interests

 

Graham Free

 

555,556

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [·], 2015, by and among the
sellers listed as “Sellers” on the signature pages hereto, as sellers
(collectively, the “Sellers” and each, a “Seller” (in the case of Employee
Holdco, on behalf of each Selling Employee Holdco Member)), and Virtu
Financial, Inc., a Delaware corporation (the “Purchaser”), and Virtu Financial
LLC, a Delaware limited liability company (“Virtu Financial”).  Each capitalized
term used herein without definition shall have the meaning assigned to it in the
Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Purchaser, the Sellers entered into a Purchase Agreement, dated as
of April 15, 2015 (the “Purchase Agreement”), pursuant to which each Seller (in
the case of Employee Holdco, on behalf of each Selling Employee Holdco Member)
agreed to sell, assign, convey and transfer Virtu Financial Units to the
Purchaser; and

 

WHEREAS, the Purchaser has agreed to purchase such Virtu Financial Units from
each Seller pursuant to the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement agree as follows:

 

1.                                      Transfer.  Each Seller (in the case of
Employee Holdco, on behalf of each Selling Employee Holdco Member) hereby sells,
assigns, conveys and transfers to the Purchaser the number of Virtu Financial
Units set forth below its signature on the signature pages hereto.

 

2.                                      Acknowledgement of Sale by Virtu
Financial.  Virtu Financial hereby acknowledges the sale, assignment, conveyance
and transfer by each Seller (in the case of Employee Holdco, on behalf of each
Selling Employee Holdco Member) to the Purchaser of the number of Virtu
Financial Units set forth under such Seller’s signature hereto and shall cause
the member schedule to its Second Amended and Restated Limited Liability Company
Agreement to be amended to reflect the sale and transfer of Virtu Financial
Units as contemplated in the Purchase Agreement and herein.

 

3.                                      Governing Law.  This agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this agreement or the transactions contemplated hereby shall be brought in the
Delaware chancery court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action

 

--------------------------------------------------------------------------------


 

or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

 

4.                                      Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

5.                                      Further Assurances.  Each of the parties
shall execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

6.                                      Counterparts.  This Agreement may be
executed in any number of counterparts and in separate counterparts, all of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties to this Agreement as of the date first written above.

 

 

Sellers:

 

 

 

 

Name:

 

 

Number of Virtu Financial

 

Units:

 

 

 

 

[ADDITIONAL SELLERS]

 

[Signature Page to Assignment Agreement]

 

--------------------------------------------------------------------------------


 

 

Virtu Financial, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Virtu Financial LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Assignment Agreement]

 

--------------------------------------------------------------------------------